Exhibit 10.3

January 7, 2009

Mr. Chris Fusco

Home Address

City, State, Zip

 

Re: Separation Agreement and Release

Dear Chris,

As you have been notified, your last date of employment with Salary.com, Inc.
(“Salary.com”) will be on January 7, 2009 (the “Termination Date”). While we
regret the need to take this action, we are pleased to be able to offer you and
other affected employees the severance pay and benefits described in this letter
(the “Letter Agreement”). As of the Termination Date, your salary, wages,
commissions or bonuses (if any), vacation accrual and all other benefits and
compensation of every kind or nature from Salary.com will cease except as
required by federal or state law, or otherwise set forth below. You acknowledge
that from and after the Termination Date, you shall have no authority to
represent yourself as an employee or agent of Salary.com, and you agree not to
represent yourself in the future as an employee or agent of Salary.com.

1. Vacation Pay. You will be paid for all accrued and unused vacation time
through the Termination Date. The vacation pay will be paid to you by check on
the Termination Date.

2. Consideration. In consideration of the promises agreed to by you in this
Letter Agreement (including your promises contained in the General Release of
Claims & Covenant Not to Sue section, below), Salary.com will (a) continue to
pay your current base salary, less all applicable federal, state or local tax
withholding, F.I.C.A., and any other applicable payroll deductions for a period
of 15 weeks (the “Salary Continuation Period”). Such payments shall be made in
installments corresponding to Salary.com’s regular pay periods and shall be
mailed to you at the address listed above; (b) provide you with medical and
dental benefits as described in the COBRA section below; (c) accelerate the
vesting on certain of your outstanding equity grants as set forth in Section 4
below; and (d) provide you with certain outplacement services as set forth in
Section 5 below (collectively referred to as the “Severance Benefits”).
Salary.com’s obligation to pay you the Severance Benefits is subject to and
conditioned upon Salary.com’s receipt of this Letter Agreement signed by you,
the expiration of the seven (7) day revocation period contained in Section 7,
and your adherence to the terms of this Letter Agreement.

3. COBRA. Effective upon the Termination Date, you will have the opportunity to
continue the group medical and dental insurance coverage you currently receive
through the medical insurance plan offered by Salary.com to its employees, to
the extent that you are so entitled under the federal law known as the
Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. §§1161-1168 (COBRA).
If you are eligible under



--------------------------------------------------------------------------------

COBRA, a notice to you concerning COBRA rights and obligations will be forwarded
to you. If you elect to continue your coverage pursuant to COBRA, Salary.com
will continue to pay the employer’s portion of your medical and dental insurance
premiums during the Salary Continuation Period, under the terms in effect on the
Termination Date. If you would like to remain eligible for COBRA coverage and
choose to continue to receive such coverage after the Salary Continuation
Period, you will be responsible for notifying the HR department and paying the
full insurance premium.

4. Equity Grants. As of the Separation Date, Salary.com will accelerate the
vesting of your stock option grants such that any options which were due to vest
during the period from the Termination Date through January 8, 2012 will vest on
the Separation Date. You will be entitled to exercise only those stock options
that are vested as of the Separation Date, and only in accordance with the terms
and conditions thereof. In addition, Salary.com will accelerate the vesting of
your restricted stock awards such that any shares which were due to vest during
the period from the Termination Date through January 8, 2012 will vest on
March 11, 2009. After the Termination Date, you acknowledge and agree that you
do not have now, and will not in the future have, rights to vest in any other
stock options or restricted stock award under any stock incentive plan (of
whatever name or kind) that you participated in or were eligible to participate
in during your employment with Salary.com. Information regarding your vested
equity grants and related exercise and sale procedures will be provided to you.

5. Career Transition Services. Salary.com has engaged the services of Keystone
Partners to assist you with your search for new employment. You will have access
to consultants from Keystone Partners after your Termination Date.

6. General Release of Claims & Covenant Not to Sue. In consideration of the
Severance Benefits, you, for yourself and your heirs, legal representatives,
beneficiaries, assigns and successors in interest, hereby knowingly and
voluntarily release and forever discharge Salary.com, its successors, assigns,
parent corporations, affiliates, subsidiaries, and all of their respective past,
present or future shareholders, officers, directors, employees, agents,
attorneys and representatives, whether in their individual or official
capacities (“Company Released Parties”), from any and all actions or causes of
action, suits, debts, claims, complaints, contracts, controversies, agreements,
promises, damages, claims for attorneys’ fees, costs, interest, punitive damages
or reinstatement, judgments and demands whatsoever, in law or equity, you now
have, may have or ever had, whether known or unknown, suspected or unsuspected,
from the beginning of the world to this date, including, without limitation, any
claims under the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.;
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1000 et
seq.; the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.;
Massachusetts General Laws, Chapters 149, 151B, 214; the Massachusetts Civil
Rights Act; the Massachusetts Equal Rights Act; claims for breach of contract or
based on tort; and any other statutory, regulatory or common law causes of
action (“the Released Claims”). You hereby acknowledge and understand that this
is a General Release and by signing this Agreement you are giving up your rights
to file any claim in any court and to seek and/or receive any form of
compensation arising from your employment or separation from employment.

 

2



--------------------------------------------------------------------------------

To the extent permitted by law, you specifically agree not to commence any legal
action in any state or federal court (an “Action”) against any of the Company
Released Parties arising out of or in connection with the Released Claims. To
the extent permitted by law, you expressly agree that if you commence such an
Action in violation of this Agreement, you shall indemnify the Company Released
Parties for the full and complete costs of defending such an Action and
enforcing this Agreement, including reasonable attorneys’ fees (whether incurred
in a third party action or in an action to enforce this Agreement), court costs,
and other related expenses. This Agreement does not act as a waiver or release
of any complaints or charges that you cannot by law waive or release, and does
not prohibit you from: (i) challenging, in a court of law or other forum, the
validity of this release under the federal Age Discrimination in Employment Act
(“ADEA”), (ii) filing a charge or complaint with the Equal Employment
Opportunity Commission (“EEOC”), the Massachusetts Commission Against
Discrimination (“MCAD”), or any other state or federal agency, or
(iii) participating in any investigation or proceeding conducted by the EEOC,
MCAD or any other federal, state or local governmental agency.

7. Acknowledgments/ADEA Disclosures. You acknowledge and agree that you
understand the meaning of this Agreement and that you freely and voluntarily
enter into it and the General Release contained herein. You agree that no fact,
evidence, event, or transaction, whether known or unknown, shall affect in any
manner the final and unconditional nature of the agreements and releases set
forth herein.

You acknowledge that you have been advised:

(i) that you have twenty-one (21) days to consider this General Release;

(ii) to consult with an attorney prior to executing it;

(iii) this release does not release any claims that arise after the execution of
this release; and

(iv) for a period of seven (7) days after executing this General Release, you
may revoke this General Release by providing written notice of such revocation
to Nicholas Camelio, Vice President of Human Resources at the address of
Salary.com set forth above and this General Release shall not become effective
or enforceable until such seven-day period has expired.

In the event that you execute this Agreement and General Release prior to the
expiration of the twenty one (21) day period during which you may consider it,
you represent and acknowledge that you have done so voluntarily and of your own
free will without any coercion or compulsion of any nature by Salary.com or
anyone associated with Salary.com.

To comply with legal requirements, Salary.com is providing you with information
concerning the job titles and ages of the individuals selected for the staff
reduction as well as the ages and job titles of other employees not selected.
This information is appended to this Letter Agreement.

 

3



--------------------------------------------------------------------------------

8. Non-disparagement/Non-defamation. You agree that you will not make any
disparaging, negative or adverse remarks whatsoever, whether in public or
private, concerning Salary.com, including its employees, members of its board of
directors, business, products/services, and customers. You further agree not to
provide any non-public information with respect to Salary.com to any third party
for any reason.

9. Return of Property. All documents, records, materials, software, equipment,
and other physical property, and all copies of any of the foregoing that have
come into your possession or been produced by you in connection with your
employment have been and remain the sole property of Salary.com. You confirm
that you have returned to Salary.com all such items and no salary continuation
payments will be paid to you until all such items are returned. You further
confirm that you have returned or deleted any such items or copies thereof that
may be stored on your home computer, cellular telephone or any other device or
medium. You agree to comply with all Salary.com security policies regarding the
return and/or destruction of all Salary.com items.

10. Confidentiality of Salary.com Information. You reaffirm the existence and
validity of, and acknowledge that you are bound by the terms of the Employee
Noncompetition, Nondisclosure and Developments Agreement between you and
Salary.com which, among other things, requires you to maintain the
confidentiality of Salary.com information and not to compete with Salary.com for
a specified period of time. Furthermore, you agree that in consideration of your
acceptance to the terms of this Letter Agreement, you hereby agree to extend
your duties and obligations with respect to noncompetition and nonsolicitation
contained in your Noncompetition Agreement through January 8, 2012, the date in
which the vesting of your equity grants will be accelerated in accordance with
Section 4. You further agree that you shall abide by any and all common-law and
statutory obligations relating to protection and non-disclosure of Salary.com
trade secrets and confidential and proprietary documents and information.

11. Confidentiality of Letter Agreement. Except as set forth in this Section 11,
you agree to keep the existence, terms, and amount of this Letter Agreement
completely confidential. You agree not to disclose the existence, terms, or
amount of this Letter Agreement to any business or individual other than
immediate family members, legal counsel, and/or a financial advisor, provided
that any such individual to whom disclosure is made agrees to be bound by the
confidentiality obligations in this Section 11. You may disclose the existence,
terms, and amount of this Letter Agreement to the extent required by lawful
summons, subpoena, or other legal process or otherwise by law, or to the extent
necessary to enforce your rights under this Letter Agreement, provided that, if
you anticipate making such disclosure, you shall give at least five (5) days
prior advance written notice to Salary.com’s General Counsel. Nothing in this
section shall prevent you from cooperating with or participating in any
proceeding before the EEOC, the MCAD or any other federal, state or local
governmental agency.

 

4



--------------------------------------------------------------------------------

12. Settlement of Obligations. You must settle any outstanding personal
obligations that you may have with Salary.com and ensure that all pending
expense reports are reconciled no later than two weeks from your Termination
Date. To the extent allowed by law, you agree that any outstanding obligations
and unreconciled expenses remaining after the date that is two weeks from your
Termination Date will be deducted from any payments owed to you by Salary.com.

13. Unemployment Compensation. You agree that Salary.com has provided you with
information regarding how to apply for unemployment benefits. Salary.com makes
no representation regarding whether you are entitled to such benefits.

14. Settlement of Amounts Due. You agree that the payments and benefits
mentioned in this Letter Agreement (along with payments/benefits previously
provided to you by Salary.com) are the only payments and benefits you will
receive in connection with your employment and its termination, and that they
completely satisfy all liabilities of Salary.com to you arising prior to the
date of this Letter Agreement, and you agree that you are not owed any amounts
for salary, wages, commissions, bonuses, or vacation pay.

15. Complete Binding Agreement; Construction; Governing Law; Modification. This
Agreement, including the Employee Noncompetition, Nondisclosure and Developments
Agreement referenced above, is intended by the parties as a final written
expression of their agreement. All previous agreements or promises between
Salary.com and you, with the exception of the Employee Noncompetition,
Nondisclosure and Developments Agreement (which will remain in effect), are
superseded and void. This Letter Agreement shall be binding upon and inure to
the benefit of all the parties hereto and their respective heirs, successors and
assigns. In the event of any dispute, this Letter Agreement will be construed as
a whole, will be interpreted in accordance with its fair meaning, and will not
be construed strictly for or against either you or Salary.com. This Letter
Agreement will be governed by Massachusetts law, without giving effect to the
principles of conflict of law. This Letter Agreement may be modified only by a
written agreement signed by you and an authorized representative of Salary.com.

16. Severability. You and Salary.com hereby agree that each provision herein
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of the other clauses
herein. If any term or provision of this Agreement shall, to any extent, be
found invalid or unenforceable by a court or governmental agency of competent
jurisdiction, the remainder of this Agreement shall not be affected, and shall
be valid and enforceable to the fullest extent permitted by law.

[intentionally left blank]

 

5



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
and dating the last page of the enclosed copy of this letter agreement, and
return it to me not later than the close of business on January 29, 2009, which
you acknowledge to be more than twenty-one (21) days from the date of your
receipt of this letter agreement. If this agreement is not returned by such
date, it shall expire.

 

SALARY.COM, INC.     /s/ G. Kent Plunkett     January 7, 2009

By: Kent Plunkett

       President & CEO

    Date EMPLOYEE     /s/ Chris Fusco     January 20, 2009 Chris Fusco     Date

 

 

6